EMPLOYMENT AGREEMENT
 
I, Kenneth P. West, agree to the terms and conditions of employment with Marvel
Entertainment, Inc. (“Company”) set forth in this employment agreement
(“Agreement”).
 
1.           Term of Employment. My employment under this Agreement (“Term”)
shall commence on June 1, 2009 and shall end on May 31, 2010 (“Expiration Date”)
or such earlier date on which my employment is terminated under Section 5 of
this Agreement.  If the Company continues to employ me beyond the Expiration
Date without entering into a written agreement extending the term of this
Agreement, except as provided in a new written employment agreement between the
Company and me, all obligations and rights under this Agreement shall lapse as
of the Expiration Date, except my confidentiality and other obligations under
Sections 6 and 7, the Company’s ongoing indemnification obligation under Section
8, and our mutual arbitration obligations under Section 9, and I thereafter
shall be an at-will employee of the Company.
 
2.           Nature of Duties.  I shall be the Company’s Executive Vice
President and Chief Financial Officer, and I shall report to the members of the
Company’s Office of the Chief Executive or their designee, or to such other
person as the Company’s Board of Directors (“Board”) or its designee shall
designate.  I shall work exclusively for the Company and shall have all of the
customary powers and duties associated with that position, together with such
other and further duties as the Company shall from time to time assign me.  I
shall devote my full business time and effort to the performance of my duties
for the Company, which I shall perform faithfully and to the best of my
ability.  I shall be subject to the Company’s policies, procedures and approval
practices, as generally in effect from time to time.
 
I further agree to accept election, and to serve during all or any part of the
Term, as an officer or director of the Company and of any subsidiary or
affiliate of the Company, without any compensation therefor other than that
specified in this Agreement, if elected to any such position by the stockholders
or by the Board or of any subsidiary or affiliate, as the case may be.  Unless
otherwise agreed to in writing by the Company and me, I shall immediately resign
any such office or directorship upon the expiration of the Term.
 
3.           Place of Performance.  I shall be based at the Company’s principal
executive office in New York City, except for required travel on the Company’s
business.  Any business travel shall be arranged in accordance with the travel
policies and procedures established by the Company.
 
4.           Compensation and Related Matters.
 
(a)           Base Salary.  The Company shall pay me base salary at an annual
rate of  $425,000, or such other rate as it elects to pay me.  My base salary
shall be reduced only in connection with a broad-based salary reduction that
affects other employees of comparable rank and that does not occur within 12
months after a Third Party Change in Control, as defined in Section 5(h)
below.  My base salary shall be paid in conformity with the Company’s salary
payment practices generally applicable to other similarly situated Company
employees.  In addition to my base salary, I shall receive $1,000 per month (the
amount formerly provided to me as “car allowance”) as salary not subject to
raises, bonuses or severance pay.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Bonuses.  I will be eligible to receive an annual cash bonus, in
such amount (if any) as the Board may determine in its sole discretion, based in
whole or in part upon the attainment of performance goals set by the Board (the
“Bonus Performance Goals”).  My target annual bonus amount shall be 50% of my
base salary received for the year.  The Board shall have the sole discretion to
determine whether I have attained the Bonus Performance Goals and to determine,
regardless of any such attainment, whether and in what amount a bonus shall be
paid to me for any particular year.  Each annual bonus shall be paid when annual
bonuses are paid generally to the Company’s other similarly situated employees
but in no event later than a day that is within the first two and one-half
months of the next calendar year.
 
(c)           Standard Benefits.  During my employment, I shall be entitled to
participate in all employee benefit plans and programs (including any group
health plans, qualified pension plans, and 401(k) plans) to the same extent
generally available to other similarly situated Company employees, in accordance
with the terms of those plans and programs.  The Company shall have the right to
terminate or change any such plan or program at any time.
 
(d)           Vacation.  I shall be entitled during my employment to a vacation
period or periods of 3 (three) weeks per year, to be accrued and taken in
accordance with the vacation policy of the Company.
 
(e)           Expenses.  I shall be entitled to receive prompt reimbursement for
all reasonable and customary travel and business expenses I incur in connection
with my employment, but I must incur and account for those expenses in
accordance with the policies and procedures established by the Company.
 
5.           Termination.
 
(a)           Rights and Duties.  If my employment is terminated, I shall be
entitled to the amounts or benefits shown on the applicable row of the following
table, subject to the balance of this Section 5.  The Company and I shall have
no further obligations to each other, except my confidentiality and other
obligations under Sections 6 and 7, the Company’s ongoing indemnification
obligation under Section 8, and our mutual arbitration obligations under
Section 9, or as set forth in any written agreement I subsequently enter into
with the Company.  In no event will any of the payments or benefits provided
under this section be delayed from the time they become payable except on terms
and to the extent permitted under Section 409A of the Internal Revenue Code (the
“Code”).  Payments and benefits hereunder will be payable at the times specified
herein, subject in all cases to applicable Section 409A Compliance Rules adopted
by the Company and in effect to provide for compliance with Code Section 409A,
which Compliance Rules are hereby incorporated into this Agreement by
reference.  Any amounts payable to me under this section shall first be applied
to repay any amounts I owe the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(i) DISCHARGE FOR CAUSE
Payment or provision when due of (1) any unpaid base salary, expense
reimbursements, and vacation days accrued prior to termination of employment,
and (2) other unpaid vested amounts or benefits under Company compensation,
incentive, and benefit plans.
(ii) DEATH OR DISABILITY
Same as for “Discharge for Cause” EXCEPT that, in exchange for my (or my
estate’s) execution of a release in accordance with this section and provided
that I have not violated any of my obligations under Section 6, below, (1) I (or
my estate) will receive the bonus, if any, that the Company awarded me for the
previously completed fiscal year, if unpaid; (2) I (or my estate) will receive a
portion of the bonus that the Company would have awarded me for the fiscal year
in which termination occurs, prorated for the number of days I actually worked
for the Company in that fiscal year (and payable when such bonus would have been
paid had my employment not terminated); (3) any award made to me under the
Company’s stock incentive plan(s) or long-term cash incentive compensation
plan(s) shall immediately vest in full; and (4) any stock options awarded to me
by the Company shall remain exercisable for 90 days after my termination date
(but in no event beyond their stated expiration date).
(iii) DISCHARGE OTHER THAN FOR CAUSE, DEATH, OR DISABILITY
Same as for “Discharge for Cause” EXCEPT that, in exchange for my execution of a
release in accordance with this section and provided that I have not violated
any of my obligations under Section 6, below, (1) my base salary, but not my
employment, shall continue for 12 months after my termination date or until such
date as I commence employment with another entity (or self-employment),
whichever comes first, but in no event shall I receive more than $750,000 in
salary continuance; (2) I will receive the bonus, if any, that the Company
awarded me for the previously completed fiscal year, if unpaid; (3) the Company
will reimburse me for the cost of any COBRA health continuation coverage I
purchase (in excess of the amount I would have paid for group health coverage
had I remained on the Company’s group health plan as an employee) until the
earlier of (A) the date on which I become eligible for health insurance benefits
under another employer’s plan or (B) 12 months after the date of discharge; and
(4) any stock options awarded to me by the Company shall, to the extent vested,
remain exercisable for 90 days after my termination date (but in no event beyond
their stated expiration date).
(iv) RESIGNATION WITHOUT GOOD REASON
Same as for “Discharge for Cause.”

 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(v) RESIGNATION WITH GOOD REASON
Same as for “Discharge Other Than for Cause, Death, or Disability.”
(vi) DISCHARGE WITHOUT CAUSE, OR RESIGNATION WITH GOOD REASON, WITHIN 12 MONTHS
AFTER A THIRD PARTY CHANGE IN CONTROL
Same as for “Discharge for Cause” EXCEPT that, in exchange for my execution of a
release in accordance with this section and provided that I have not violated
any of my obligations under Section 6, below, (1) I will receive, in a lump sum
within 30 days after my termination date, an amount equal to two times the sum
of (A) my then current base salary and (B) the average of the two most recent
annual bonuses paid to me by the Company (treating any annual bonus which is not
paid as a result of my failure to attain the Bonus Performance Goals as having
been paid in an amount equal to zero) or if only one annual bonus has been paid
to me by the Company, the amount of that annual bonus; (2) I will receive the
bonus, if any, that the Company awarded me for the previously completed fiscal
year, if unpaid; (3) I will receive a portion of the bonus that the Company
would have awarded me for the fiscal year in which termination occurs, prorated
for the number of days I actually worked for the Company in that fiscal year
(and payable when such bonus would have been paid had my employment not
terminated); (4) the Company will reimburse me for the cost of any COBRA health
continuation coverage I purchase (in excess of the amount I would have paid for
group health coverage had I remained on the Company’s group health plan as an
employee) until the earlier of (A) the date on which I become eligible for
health insurance benefits under another employer’s plan or (B) 12 months after
my termination date; (5) any award made to me under the Company’s stock
incentive plan(s) or long-term cash incentive compensation plan(s) shall
continue to vest for 12 months after my termination date, unless vested sooner
pursuant to the terms of the award; and (6) any stock options awarded to me by
the Company shall, to the extent vested, remain exercisable for 90 days after
the 12-month anniversary of my termination date (but in no event beyond their
stated expiration date).
Any payments or benefits provided to me under this Section 5(a)(vi) shall be in
lieu of any other benefits or payment available or otherwise payable to me under
this Section 5.
 
(vii) EXPIRATION OF AGREEMENT
Same as for “Discharge for Cause.”

 
 
 
-4-

--------------------------------------------------------------------------------

 
(b)           Discharge for Cause.  The Company may terminate my employment at
any time for Cause.  “Cause” means that one or more of the following events
occurred:
 
(i)           my indictment for, or conviction of, a felony, a
crime involving theft, fraud, dishonesty or moral turpitude, or any violation of
any federal or state securities law (whether by plea of nolo contendere or
otherwise) or my being enjoined from violating any federal or state securities
law or being determined to have violated any such law.
 
(ii)           my failure or refusal to follow the Company’s lawful directions
or to perform my duties (other than by reason of physical or mental illness,
injury, or condition), in either case, after I have been given notice of my
default and five business days to cure my default;
 
(iii)          my engaging in conduct constituting embezzlement, willful
assistance to a competitor, fraud, misappropriation, material violation of the
Company’s anti-discrimination, equal employment opportunity, prohibition against
harassment or similar policies or material violation of the Company’s insider
trading policy, corporate code of business conduct and ethics or other material
policy, or my engaging in conduct tending to bring the Company or any other
member of the Group (as defined in Section 6(a), below) into public disgrace or
disrepute;
 
(iv)         my failure (including, but not limited to, my refusal to be deposed
or to provide accurate and complete testimony at any trial or inquiry) to
participate, if requested by the Board, in any investigation or inquiry, whether
internal or external, into my actions (or inactions) or the Company’s business
practices;
 
(v)          my possession on Company premises of any prohibited drug or
substance that would amount to a criminal offense, or my being under the
influence of any such substance while on Company premises;
 
(vi)         my intentional misconduct or gross negligence in connection with
the business of the Company or any affiliate;
 
(vii)        my material breach of this Agreement, including of any promise I
made in Section 6, below; or
 
(viii)       my seeking, exploring, or accepting a position with another
business enterprise or venture without the Company’s written consent at any time
more than 90 days before the Expiration Date.
 
If my employment ends for any reason other than discharge by the Company for
Cause, but at a time when the Company had Cause to terminate me (or would have
had Cause if it then knew all relevant facts), my termination shall be treated
as a discharge by the Company for Cause.
 
(c)           Termination for Disability.  Except as prohibited by applicable
law, the Company may terminate my employment on account of Disability, or may
transfer me to inactive employment status, which shall have the same effect
under this Agreement as a termination for Disability.  “Disability” means a
physical or mental illness, injury, or condition that prevents me from
performing substantially all of my duties under this Agreement for at least 90
consecutive calendar days or for at least 120 calendar days, whether or not
consecutive, in any 365 calendar-day period, or is likely to do so, as certified
by a physician selected by the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)           Discharge Other Than for Cause, Death, or Disability.  The Company
may terminate my employment at any time for any reason, and without advance
notice.  If I am terminated by the Company other than for Cause, Death, or
Disability, I will receive the special benefits provided for a non-Cause
discharge under Section 5(a) only if I sign a separation agreement and general
release form furnished to me by the Company within 45 days from its delivery to
me (or such shorter deadline as the Company establishes at the time) and I do
not thereafter properly revoke the release.
 
(e)           Resignation.  I promise not to resign my employment before the
Expiration Date unless I have been given Good Reason (as defined below) to do
so.  If I break that promise and resign other than for Good Reason, I shall
nevertheless remain employed under this Agreement except to the extent the
Company elects to cancel it.  If I resign other than for Good Reason and the
Company accepts my resignation, the Company may do so effective on the date set
forth in my notice or any earlier date.  If I resign for Good Reason, my
employment will end on my last date of work and I will receive the benefits to
which I am entitled under Section 5(a), but only if I sign a separation
agreement and general release form furnished to me by the Company within 45 days
from its delivery to me (or such shorter deadline as the Company establishes at
the time) and I do not thereafter properly revoke the release. “Good Reason”
means that, without my express written consent, one or more of the following
events (1) occurred after my execution of this Agreement, (2) was described in
written notice to the Company within 30 days of becoming known to me, such
notice explicitly informing the Company that I consider the event (if it
remains) to have given me “Good Reason” for resigning and (3) was not reversed
or cured within 30 days of that notice:
 
(i)           a diminishment of my duties or responsibilities (but not my base
salary, except as provided in Section 4(a) above) to the point where they are
below the level generally associated with being a senior executive (or, if
within 12 months after a Third Party Change in Control, to a level materially
and adversely below my highest-ranking position at the Company since six months
before the Third Party Change in Control);
 
(ii)           a transfer of my principal office to a location more than 50
miles from the location set forth in Section 3, above;
 
(iii)          the Company’s material breach of Section 4 or Section 8 of this
Agreement; or
 
(iv)         the distribution of financial statements of the Company to any
third party where (A) I have informed the Chairman of the Board of Directors
and/or the Chairman of the Board’s Audit Committee that I object to the
presentation of any material matter contained in those financial statements on
the basis that it does not adequately conform to generally accepted accounting
principles, (B) the Company’s independent registered public accounting firm
agrees with my position, and (C) the financial statements failed to clearly
disclose my objections, including the effect on the financial statements if they
were to be revised to comply with my position.
 
 
-6-

--------------------------------------------------------------------------------

 
 
An event that is or would constitute Good Reason, however, shall cease to be
Good Reason if:  (1) I do not terminate employment within 30 days after the end
of the 30-day cure period referred to above (but in any event during the Term);
or (2) I was a primary instigator of the Good Reason event and the circumstances
make it inappropriate for me to receive Good Reason resignation benefits under
this Agreement.
 
(f)           Death.  If I die while employed under this Agreement, my
employment shall be considered terminated as of my date of death and the
payments required by Section 5(a) in the event of my death shall be made.
 
(g)          Transfers to Group Member.  My transfer to another member of the
Group shall not be deemed a termination of my employment under this Agreement if
it assumes this Agreement.
 
(h)          Third Party Change in Control.
 
(i)           Definition.  For purposes of this Agreement, a “Third Party Change
in Control” shall be deemed to have occurred if (i) any “person” or “group” (as
those terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than an Excluded Person or
Excluded Group (as defined below) (hereinafter, a “Third Party”), is or becomes
the “beneficial owner” (as defined below), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities entitled to vote in the
election of directors of the Company, (ii) the Company is a party to any merger,
consolidation or similar transaction as a result of which the shareholders of
the Company immediately prior to the transaction beneficially own securities of
the surviving entity representing less than fifty percent (50%) of the combined
voting power of the surviving entity’s outstanding securities entitled to vote
in the election of directors of the surviving entity, or (iii) all or
substantially all of the assets of the Company are acquired by a Third
Party.  “Excluded Group” means a “group” (as that term is used in Sections 13(d)
and 14(d) of the Exchange Act) that includes one or more Excluded Persons;
provided that the voting power of the voting stock of the Company beneficially
owned by those Excluded Persons represents a majority of the voting power of the
voting stock beneficially owned by the group.  “Excluded Person” means Isaac
Perlmutter, any spouse or descendant of Mr. Perlmutter, any trust established
solely for the benefit of, and any charitable trust or foundation established
by, Mr. Perlmutter or his spouse or descendants and each of their respective
affiliates and estates.  “Beneficial owner”, “beneficially own” and
“beneficially owned” have the same meanings as in Rule 13d-3 under the Exchange
Act.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(ii)           Effect of Sections 4999 and 280G on Payments.  In the event a
Third Party Change in Control occurs and I become entitled to any benefits or
payments in the nature of compensation (within the meaning of Section 280G(b)(2)
of the Code) under this Agreement or under any other plan, arrangement, or
agreement with the Company (the “Payments”), and such Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the Payments under this Agreement
shall be reduced (but not below zero) to the Reduced Amount (as defined below),
if so reducing the Payments under this Agreement will provide me with a greater
net after-tax amount than would be the case if no such reduction were made.  The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of the Payments without causing any of the Payments
to be subject to the Excise Tax, determined in accordance with Section
280G(d)(4) of the Code.  Only amounts payable under this Agreement shall be
reduced pursuant to this Section 5(h)(ii).  In determining the potential impact
of the Excise Tax, the Company may rely on any advice it deems appropriate,
including, but not limited to, the advice of its independent accounting
firm.  For purposes of determining whether any of the Payments will be subject
to the Excise Tax and the amount of such Excise Tax, the Company may take into
account any relevant guidance under the Code and the regulations promulgated
thereunder, including, but not limited to, the following:
 
(A)           The amount of the Payments which shall be treated as subject to
the Excise Tax shall be equal to the amount of excess parachute payments within
the meaning of Section 280G(b)(1) of the Code, as determined by the Company’s
independent accounting firm or other advisor;


(B)           The value of any non-cash benefits or any deferred or accumulated
payment or benefit shall be determined by the Company’s independent accounting
firm or other advisor in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code; and


(C)           The value of the non-competition covenants contained in this
Agreement shall be taken into account to reduce “parachute payments” to the
maximum extent allowable under Section 280G of the Code.


For purposes of the determinations under this Section 5(h)(ii), I shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and shall be deemed to pay state and local income taxes at the highest
marginal rate of taxation in the state and locality of my residence, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes (unless it is impracticable for me to itemize my
deductions).


(i)           Garden Leave.  The Company shall not be obligated to use my
services or any of the results and proceeds thereof or to permit me to retain
any corporate office, and the Company shall have the unilateral right, at any
time and from time to time, without notice, in its sole and absolute discretion,
to suspend that use and that permission and to require me to remain otherwise
exclusively available to provide my services to the Company (the “Garden Leave
Option”).  Any period of Garden Leave shall not exceed 12 months (and in no
event shall continue beyond the Expiration Date).  If the Company elects to
exercise the Garden Leave Option, the Company shall have no obligation or
liability to me pursuant to this Agreement or otherwise, except to pay to me my
salary under Section 4(a) above and my benefits under Section 4(c) above, in
each case in the same installments and on the same dates as if the Company had
not exercised the Garden Leave Option.  No exercise by the Company of the Garden
Leave Option shall, under any circumstances, be deemed to constitute (i) a
breach by the Company of any term of this Agreement, express or implied
(including, without limitation, a breach of any implied covenant of good faith
and fair dealing), (ii) a wrongful deprivation by the Company of my corporate
office (or authority, opportunities or other benefits relating thereto) or (iii)
“Good Reason” for my resignation.  No exercise by the Company of the Garden
Leave Option shall prevent the Company from exercising its termination rights
set forth elsewhere in this Section 5 or from requiring me, from time to time,
to render services under this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.           Confidentiality Obligations.
 
(a)           Acknowledgments.  I recognize and agree that the Company and its
subsidiaries and affiliates (collectively or separately as the context may
require, the “Group”) currently conduct their business world-wide.  I further
recognize and agree that, in my position with the Company, I will be responsible
for:  (i) actively conducting the Group’s business, (ii) overseeing Company
activities, (iii) developing and implementing strategies on behalf of the
Company everywhere the Group currently conducts its business, and (iv) affecting
customers, suppliers, and distributors everywhere the Group currently conducts
its business.  In addition, I recognize and agree that, to enable me to satisfy
my duties and responsibilities under this Agreement, the Company will invest
substantial resources in me by making available to me Confidential Information
(as defined below) and other valuable resources and assets for which I would not
have had access, but for my employment with the Company.  To protect the Group’s
business interests, including its Confidential Information (as defined below)
and business relationships, I make the following promises in this Section 6.
 
(b)           Non-Disclosure of Confidential Information.  I promise and agree
that I will never, directly or indirectly, use, disclose or retain (other than,
during my employment, in furtherance of the Company’s business) any trade
secret, proprietary and/or confidential information relating to the Group that I
receive or become aware of during my employment with or service to the Company
(or that I have already received or become aware of) concerning, among other
things, the Group’s business, operations, customers, licensees, talent (actors,
writers, etc.), suppliers, investors, and business partners (“Confidential
Information”).  “Confidential Information” may include, among other things,
information relating to the Group’s business, operational or accounting methods;
corporate plans and strategies; management systems; finances; new business
opportunities; scripts, storylines and production details of entertainment
projects; details concerning talent; plans or activities involving the
financing, development, casting, marketing, release and/or distribution of
entertainment projects; story and character ideas; profits; costs of media
trades/investments; pricing and sales arrangements; terms of business; marketing
or sales of any products or services; technical processes; research projects;
inventions; designs; applications; know-how; lists or details of actual, past or
potential clients, customers or suppliers or the arrangements made with any of
them; and any information in respect of which the Group owes an obligation of
confidentiality to any third party, conveyed orally or reduced to a tangible
form in any medium.  “Confidential Information” does not include information
that (i) is generally known within the relevant industry or (ii) that I can
demonstrate by a preponderance of the evidence has subsequently become known to
me other than through my work for the Group and not as a result of a breach of
any duty owed to the Group by me or any third party.  Notwithstanding this
paragraph, I may disclose Confidential Information as required by court order,
subpoena, or otherwise as required by law, provided that upon receiving such
order, subpoena, or request and prior to disclosure, I shall provide written
notice to the Company of such order, subpoena, or request and of the content of
any testimony or information to be disclosed and shall cooperate fully with the
Company to lawfully resist disclosure of such information.  Nothing in this
Agreement shall prevent me from testifying or meeting with any representatives
of any federal, state or local law enforcement agency who are investigating any
matters involving the Company’s business practices.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)           Non-Competition and Non-Solicitation.  I promise and agree that I
will not (except on behalf of the Company), directly or indirectly, on my own
behalf or on behalf of any other person or entity, whether as an owner,
director, officer, partner, employee, agent or consultant, for pay or otherwise,
during my employment with the Company and for a period of 12 months after that
employment ends for any reason:
 
(i)           (A) render services of a financial, executive, marketing,
supervisory, technical, research, purchasing, entertainment-developing,
entertainment-producing or consulting nature to any person or entity (or on my
own behalf, if I am self-employed) that is engaged in a business that competes
with or intends to compete with any business conducted by the Group, including
but not limited to development, production and distribution of entertainment,
character-based licensing or publication (in any medium) of comic books or other
graphic fiction or (B) become interested in any such business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity; provided, however, that nothing contained in this paragraph shall be
deemed to prohibit me from acquiring, solely as an investment, up to five
percent (5%) of the outstanding shares of capital stock of any public
corporation;
 
(ii)           solicit or serve, participate in soliciting or serving or induce,
advise, encourage or attempt to solicit or serve any customer, supplier, vendor,
or distributor of the Group (A) for which I was responsible during my employment
with the Company, (B) with whom I had business contacts or dealings on behalf of
the Company during my employment with the Company, or (C) about which I learned
confidential information during my employment with the Company;
 
(iii)          induce or attempt to induce any employee of, independent
contractor for or service provider to the Group to stop working, or to reduce
their work or services, for the Group or to work for any competitor of the
Group; or
 
(iv)          induce or attempt to induce any party referred to in Section
6(c)(ii) hereof to alter its business dealings with the Group.
 
(d)           Return of Information.  I promise and agree that, prior to my last
day of employment with the Company or at the Company’s earlier request, I will
return all Company property and/or Confidential Information in any form or media
and all copies thereof in my possession, custody, or control, including
memoranda, notes, records, reports, manuals, drawings, blueprints, and other
documents, and I shall delete all Confidential Information from any computers,
e-mail accounts, or other electronic memory devices I own or use outside the
Company’s workplace (including, but not limited to, PDAs, cell phones, and USB
storage devices).
 
 
-10-

--------------------------------------------------------------------------------

 
 
(e)           Remedies.  I understand and acknowledge that the promises and
agreements made by me in this Section 6 are essential, material, and
indispensable conditions of this Agreement, and that the payment and benefits
provided for herein by the Company would not have been provided in the absence
of these promises and agreements.  I acknowledge that the terms of this Section
6:  (i) are reasonable and necessary to protect the Group’s legitimate
interests; (ii) will not prevent me from earning or seeking a livelihood; and
(iii) shall apply wherever permitted by law.  I further acknowledge and agree
that my violation of any of the terms of this Section 6 would irreparably harm
the Group.  Accordingly, I agree that if I violate or threaten to violate any
promise or agreement made by me in this Section 6:
 
(i)           the Company may terminate my employment immediately for Cause;
 
(ii)          all payments and benefits otherwise owing to me under Section 5 of
this Agreement shall immediately cease and be considered forfeited, and I shall
have no further entitlement to such payments or benefits;
 
(iii)         the Company shall have the right and remedy to require me to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments, or other benefits (collectively “Benefits”) derived or
received by me as the result of any transactions constituting a breach of any of
the provisions of this Section 6, and I hereby promise and agree to account for
and pay over such Benefits to the Company;


(iv)         the Group will be entitled to, in addition to and without limiting
any other remedies available to it, an injunction to be issued by any court of
competent jurisdiction restraining me from committing or continuing any such
violation, without the need to prove the inadequacy of money damages or to post
any bond or to make any other undertaking; and


(v)          with respect to any proceedings under this Section 6(e), I consent
to the non-exclusive jurisdiction of the Federal and state courts located in New
York County, New York State and I waive any objection to those courts’ being the
venue of those proceedings.


                      Each of the rights and remedies enumerated above shall be
independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.
 
 
-11-

--------------------------------------------------------------------------------

 

 
(f)           Enforceability.  If any of the provisions, covenants, or parts
thereof in this Section 6 are construed to be invalid or unenforceable, the same
shall not affect the remainder of the provisions, covenants, or parts thereof,
which shall be given full effect, without regard to the invalid portions.  If
any of the provisions, covenants, or parts thereof in this Section 6 are held to
be unenforceable because of the duration or scope of such provision or the area
covered thereby, the parties hereto agree that the court making such
determination shall have the power to reduce the duration, scope and/or area of
such provision and, in its reduced form, said provision shall then be
enforceable.  The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in this Section 6 upon the courts of any state
or other jurisdiction within the geographical scope of such covenants.  In the
event that the courts of any one or more of such states or other jurisdictions
shall hold such covenants wholly unenforceable by reason of the breadth of such
covenants or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company’s right to the relief
provided above in the courts of any other states within the geographical scope
of such covenants as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each state being for this
purpose severable into diverse and independent covenants.
 
(g)           Survival.  This Section 6, and the promises and agreements I made
in this section, shall survive the end of my employment and the termination of
this Agreement for any reason.
 
7.           Inventions and Patents; Intellectual Property; Work for Hire.
 
(a)           I agree that all processes, technologies and inventions, including
new contributions, improvements, ideas and discoveries, whether patentable or
not, conceived, developed, invented or made by me during my employment by the
Company or for one year thereafter (collectively, “Inventions”) shall belong to
the Company, provided that such Inventions grew out of my work with the Company
or any of its subsidiaries or affiliates, are related to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials.  I shall promptly disclose any Inventions to
the Company and shall, subject to reimbursement by the Company for all
reasonable expenses incurred by me in connection therewith, (a) assign to the
Company, without additional compensation, all patent and other rights to such
Inventions for the United States and foreign countries; (b) sign all papers
necessary to carry out the foregoing; and (c) give testimony in support of my
inventorship.
 
(b)           The Company shall be the sole owner of all the products and
proceeds of my services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that I may acquire, obtain, develop
or create in connection with and during my employment, free and clear of any
claims by me (or anyone acting or claiming on my behalf) of any kind or
character whatsoever (other than the my right to receive payments hereunder).  I
shall, at the request of the Company, execute such assignments, certificates or
other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title or interest in or to any such properties.


(c)           I understand that within the scope of my employment, I may create
or contribute to literary, artistic, or other kinds of material (collectively,
the “Works”) that may qualify as “works made for hire” under U.S. copyright law,
and if so, that the Company is the author and sole owner of the Works in the
U.S. and worldwide, and I waive any rights I may have to the Works, including
moral rights.  If at any time, any of the Works are deemed not to be works made
for hire, I assign, grant, transfer and convey to the Company all my right,
title and interest to the Works for the entire length of time they are protected
by any applicable law.  I agree (whether during or after my employment with the
Company) to sign any document the Company may reasonably request in order to
secure or enforce the Company’s rights in the Works.  I irrevocably appoint the
Company and any of its officers as my attorney-in-fact to secure and enforce the
rights in my name.  To the extent that I retain any right, title or interest to
the Works, I agree to: (i) unconditionally and irrevocably waive the enforcement
of such rights, and all claims and causes of action of any kind against the
Company with respect to such rights; (ii) consent to and join in any action to
enforce such rights at the Company’s request; and (iii) grant to the Company an
irrevocable, fully paid-up, transferable, sublicensable, worldwide right and
license to use, reproduce, distribute, display and perform, prepare derivative
works of and otherwise modify without limitation, make, sell, offer to sell,
import and otherwise use and exploit all or any portion of the Works, in any
form or media (now known or later developed).
 
 
-12-

--------------------------------------------------------------------------------

 

 
8.           Indemnification.  To the fullest extent permitted by applicable
law, I shall be indemnified and held harmless for any action or failure to act
in my capacity as an officer or employee of the Company or any of its affiliates
or subsidiaries.  In furtherance of the foregoing and not by way of limitation,
if I am a party or am threatened to be made a party to any suit because I am or
was an officer or employee of the Company or such affiliate or subsidiary, I
shall be indemnified against expenses, including reasonable attorney’s fees,
judgments, fines and amounts paid in settlement, if I acted in good faith and in
a manner reasonably believed to be in or not opposed to the best interest of the
Company, and, with respect to any criminal action or proceeding, I had no
reasonable cause to believe that my conduct was unlawful.  I shall give the
Company prompt notice of any such suit; provided, that my failure to do so shall
not relieve the Company from any obligation that it would otherwise have
pursuant to this Section 8 except to the extent that the Company has been
prejudiced by that failure.  The Company shall have the option to control the
defense and settlement of any such suit.  No settlement affecting my rights
shall be entered into by the Company without my consent, such consent not to be
unreasonably withheld.  Indemnification under this Section 8 shall be in
addition to any other indemnification by the Company of its officers and
directors.  Expenses incurred by me in defending an action, suit or proceeding
for which I claim the right to be indemnified pursuant to this Section 8 shall
be paid by the Company in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking by or on behalf of me to repay such
amount in the event that it shall ultimately be determined that I am not
entitled to indemnification by the Company.  Such undertaking shall be accepted
without reference to my financial ability to make repayment.  The provisions of
this Section 8 shall apply as well to my actions and omissions as a trustee of
any employee benefit plan of the Company, its affiliates or subsidiaries.
 
9.           Arbitration of Disputes.  Except as expressly prohibited by law and
except for the Company’s right to seek injunctive relief as set forth in Section
6(e), above, all disputes between the Company and me (“Arbitrable Disputes”) are
to be resolved by final and binding arbitration in accordance with this Section
9.  This section shall remain in effect after the termination of this Agreement
or my employment.  I acknowledge that the Company is willing to employ me
without entering into any employment agreement at all, in which case there would
be no agreement between me and the Company to arbitrate.  My agreement with the
Company to arbitrate is expressly not a condition of my employment but rather is
only effective because of this Agreement, which the Company is entering into at
my request.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(a)           Scope of Agreement.  This arbitration agreement applies to, among
other things, disputes concerning my employment with and/or termination from the
Company; the validity, interpretation, enforceability or effect of this
Agreement or alleged violations of it; claims of discrimination under federal or
state law; or other statutory or common law claims.
 
(b)           The Arbitration.  The arbitration shall take place under the
auspices of JAMS in the metropolitan area in which I am then (or was last)
employed and conducted in accordance with the JAMS Comprehensive (or, if
applicable, Streamlined) Arbitration Rules and Procedures then in effect, except
that in any case of a conflict between this Agreement and those rules, this
Agreement will prevail.  The arbitrator may not modify or change this Agreement
in any way except as expressly set forth herein.  The arbitration and any
associated materials or proceedings (such as discovery documents and depositions
recorded in any form or medium) shall be confidential and non-public except to
the extent required by law.
 
(c)           Fees and Expenses.  Each party shall pay the fees of its
attorneys, the expenses of its witnesses, and any other costs and expenses that
the party incurs in connection with the arbitration, but all other costs of the
arbitration, including the fees of the arbitrator, the cost of any record or
transcript of the arbitration, administrative fees and other fees and costs
shall be paid one half by the Company and one half by me.
 
(d)           Exclusive Remedy.  Arbitration pursuant to this Section 9 shall be
the exclusive remedy for any Arbitrable Dispute.  Should I or the Company
attempt to resolve an Arbitrable Dispute by any method other than arbitration
pursuant to this Section 9, the responding party will be entitled to recover
from the initiating party all damages, expenses and attorneys’ fees incurred as
a result of that breach.
 
(e)           Judicial Enforcement.  In the event that ten business days have
passed without an arbitrator’s award’s being complied with, nothing in this
Section 9 shall preclude any party to this agreement from seeking judicial
enforcement of the award.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
 
10.           Notices.  All notices, requests, consents and other
communica­tions required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, sent by
overnight courier (notices sent by overnight courier shall be deemed to have
been given on the scheduled delivery date) or mailed first class, postage
prepaid, by registered or certified mail (notices mailed shall be deemed to have
been given on the third business day after mailing), as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):
 
If to the Company, to:


Marvel Entertainment, Inc.
417 Fifth Avenue
New York, New York 10016
Attention:  General Counsel
 
 
-14-

--------------------------------------------------------------------------------

 

 
If to me, to me at my address as then on file with the Company’s Human Resources
Department.
 
11.           Amendment.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
Company officer and me.  Thus, for example, promotions, commendations, and/or
bonuses shall not, by themselves, modify, amend, or extend this Agreement.  A
waiver of any conditions or provisions of this Agreement in a given instance
shall not be deemed a waiver of such conditions or provisions at any other time.
 
12.           Interpretation; Governing Law.  The validity, interpretation,
construction, and performance of this Agreement, and any proceedings under
Section 6(e) or arbitrations under Section 9, shall be governed by the law of
the State of New York (excluding where it mandates the use of another
jurisdiction’s laws).
 
13.           Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, me and my estate, but I may not assign or pledge this
Agreement or any rights arising under it, except to the extent permitted under
the terms of the benefit plans in which I participate.  Without my consent, the
Company may assign this Agreement to any affiliate or successor that agrees in
writing to be bound by this Agreement, after which any reference to the
“Company” in this Agreement shall be deemed to be a reference to the affiliate
or successor, and the Company thereafter shall have no further primary,
secondary or other responsibilities or liabilities under this Agreement of any
kind.
 
14.           Taxes.  The Company shall withhold taxes from payments it makes
pursuant to this Agreement as it determines to be required by applicable law.
 
15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.
 
17.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
18.           Subsidiaries and Affiliates.  As used herein, the term
“subsidiary” shall mean any corporation or other business entity controlled
directly or indirectly by the Company or other business entity in question, and
the term “affiliate” shall mean and include any corporation or other business
entity directly or indirectly controlling, controlled by or under common control
with the Company or other business entity in question.
 
19.           Entire Agreement.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.  This Agreement overrides and
supersedes any prior agreements or representations, express or implied, with
respect to the subject matter of this Agreement.  This Agreement does not,
however, override or supersede other written agreements I have executed relating
to specific aspects of my employment, such as conflicts of interest.
 
 
-15-

--------------------------------------------------------------------------------

 
 
20.           Former Employers.  I am not subject to any employment,
confidentiality, or other agreement or restriction that would prevent me from
fully satisfying my duties under this Agreement or that would be violated if I
did so.  Without the Company’s prior written approval, I promise I will not:
 
(a)           use or disclose proprietary information belonging to a former
employer or other entity without its written permission;
 
(b)           contact any former employer’s customers or employees to solicit
their business or employment on behalf of the Group; or
 
(c)           distribute announcements about or otherwise publicize my
employment with the Group.
 
I will indemnify and hold the Company harmless from any liabilities, including
defense costs, that it may incur because I am alleged to have broken any of
these promises or improperly revealed or used such proprietary information or to
have threatened to do so, or if a former employer challenges my entering into
this Agreement or rendering services pursuant to it.
 
[remainder of page intentionally left blank]
 


 
-16-

--------------------------------------------------------------------------------

 
 
21.           Department of Homeland Security Verification Requirement.  I agree
to file, in a timely manner, all documents required by the Department of
Homeland Security to verify my identity and my lawful employment in the United
States.  Notwithstanding any other provision of this Agreement, if I fail to
meet any such requirements promptly after receiving a written request from the
Company to do so, I agree that my employment shall terminate immediately and
that I shall not be entitled to any compensation from the Company of any type.
 
I acknowledge that all understandings and agreements between the Company and me
relating to the subjects covered in this Agreement are contained in it and that
I have entered into this Agreement voluntarily and not in reliance on any
promises or representations by the Company other than those contained in this
Agreement itself.
 
I further acknowledge that I have carefully read this Agreement, that I
understand all of it, and that I have been given the opportunity to discuss this
Agreement with my private legal counsel and have availed myself of that
opportunity to the extent I wished to do so.  I understand that by signing this
Agreement I am giving up my right to a jury trial.



 



Date: June 8, 2009
MARVEL ENTERTAINMENT, INC.
           
By:
/s/ John Turitzin
     
John N. Turitzin
     
Executive Vice President, Office of the Chief Executive and General Counsel
                 
Date: June 8, 2009
/s/ Kenneth P. West
   
Kenneth P. West
 

 
 
 
 
 
-17-

--------------------------------------------------------------------------------

 